Citation Nr: 0204181	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila,
Republic of the Philippines



THE ISSUE

Eligibility for VA benefits.



WITNESSES AT HEARINGS ON APPEAL

Appellant and a service comrade



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

In February 1999, the appellant claimed service connection 
for hypertension.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1999 decision by the VA Regional 
Office (RO) in Manila, Republic of the Philippines, that 
denied the appellant veteran status.

The appellant and a service comrade testified at a June 2001 
hearing convened by the undersigned, the member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.


FINDING OF FACT

The appellant claims to have had service in the Philippine 
Commonwealth Army that entitles him to VA benefits, but the 
National Personnel Records Center (NPRC) determined that he 
did not have the requisite service.


CONCLUSION OF LAW

The appellant is not a "veteran" as that term is defined by 
VA benefits laws.  38 U.S.C.A. §§ 101(2), (10), (24), 107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(a), (d), 3.6(a), 
(b), 3.8, 3.203(c).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his February 1999 application for VA compensation, VA Form 
21-526, the appellant claimed service connection for 
hypertension.  He stated that he entered service on August 
28, 1941, that he was a prisoner of war from April 15 to 
August 1942, and that he was discharged from service on 
September 27, 1946.  (An annotation in another hand and ink 
crossed out the September 27, 1946, separation date and wrote 
October 1, 1946.)  Documents submitted in support of his 
claim include a Philippine Army discharge form that showed 
his enlistment in August 1941 and separation on October 1, 
1946.  (The form showed that his separation orders were dated 
September 27, 1946.)  He also submitted a form entitled 
Affidavit for Philippine Army Personnel that chronologically 
detailed his activity from the date of his entry into service 
to April 2, 1945.  That document showed that he was a 
prisoner of war from April 10 to May 31, 1942, and a civilian 
thereafter until January 31, 1945.

The RO requested verification of the appellant's military 
status from NPRC.  In a response received in June 1999, NPRC 
reported that the "[s]ubject has no service as a member of 
the Philippine Commonwealth Army, . . . in the service of the 
United States Armed Forces."

A July 1999 letter, citing the NPRC report, advised the 
appellant that his claim for VA benefits had been denied 
because he did not have the requisite military service.

In August 1999, the appellant submitted a letter dated in 
March 1945, subject:  Letter of Recommendation, signed by the 
S2 of the 7th Cavalry, indicating that the appellant had 
rendered faithful service to the author's organization.  He 
also submitted four statements from service comrades, under 
the letterhead of the Defenders of Bataan and Corregidor, 
Inc., attesting to his military service.  In October 1999, he 
submitted another such statement and a document from the 
Adjutant General of the Armed Forces of the Philippines 
certifying his military service.

At an October 1999 RO hearing, the appellant, and a friend 
whose statement he submitted in August, testified regarding 
the appellant's service in the Philippine Commonwealth Army.  
In a November 1999 Supplemental Statement of the Case, the 
hearing officer noted that the Philippine Army Branch of the 
Veterans Service Directorate of the US Department of the Army 
had created an archive of Filipino military personnel who had 
served in the US Armed Forces, and that NPRC had reported 
that the appellant was not listed in that archive.

With a March 2000 letter, the Vice National Commander of the 
Defenders of Bataan and Corregidor, Inc., submitted a partial 
roster of the 41st Division, a unit of the Philippine 
Commonwealth Army.  The Commander said that the appellant was 
a member in good standing in his organization, noted that the 
appellant's name was listed on the 41st Division roster, and 
said that the roster had been used to establish eligibility 
for membership in his organization.

At the June 2001 Board hearing, the appellant submitted 
evidence not previously considered by the RO, whose 
consideration of same he waived, including a statement from a 
service comrade currently living in the US.  That statement, 
like the ones he submitted in August and October 1999 and 
March 2000, attested to his military service and, in 
addition, indicated that its author had had occasion, at the 
appellant's request, to assist him with the organization and 
maintenance of his service records.  The appellant and a 
service comrade, the one who testified on his behalf at the 
October 1999 hearing, testified regarding the appellant's 
military service.

Analysis

An application for disability compensation consists of five 
elements:  (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997); West v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), 
overruled on other grounds, Grantham v. Brown, 114 F.3d 1160-
1 (1997).

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).
"Veteran," as that term is used in VA law, means a person 
who served in the active military, naval, or air service, and 
who was discharged under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes full-time duty, 
other than active duty for training, in the armed forces.  
38 U.S.C.A. § 101(24); 38 C.F.R. §3.6(a), (b).  The term 
"armed forces" includes the United States Army, Navy, 
Marine corps, Air Force, Coast Guard, and the reserve 
components thereof.  38 U.S.C.A. § 101(10); 38 C.F.R. 
§ 3.1(a).  However, in addition to the armed forces, VA 
benefits may be awarded to persons in a number of other 
categories that contributed to a war effort.  See, generally, 
38 C.F.R. § 3.7.  One of those other categories is the old 
Philippine Scouts.  38 C.F.R. §§ 3.8(a), (b).  Three other 
categories that are covered, but only for limited VA benefits 
including service-connected disability compensation, 
dependency and indemnity compensation, and burial benefits, 
are persons who had (1) service within certain specific dates 
in the Philippine Commonwealth Army, (2) recognized guerilla 
service, and (3) service with the new Philippine Scouts.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8(c), (d), 3.9.

For a veteran of the Philippine Commonwealth Army to invoke 
VA benefits laws, verification of service in that Army, while 
its members were in the service of the United States Armed 
Forces, Far East, must be provided by the United States 
Department of the Army or an agency, such as the National 
Personnel Records Center (NPRC), that maintains appropriate 
service department records.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); 38 C.F.R. § 3.203(c).  In this case, 
NPRC determined that the appellant did not have the requisite 
service, and VA is bound by that determination.  Id.

The appellant has submitted many documents in support of his 
contention that he had the requisite service.  However, since 
VA is bound by the NPRC determination, he is encouraged to 
address his contention to the United States Department of the 
Army.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (where, 
albeit in dicta, the Court said that "[a]n unsuccessful 
applicant who believed there was reason to dispute the report 
of the service department or the contents of military records 
could pursue such disagreement with the service 
department.")
Finally, here has been a change in the law during the 
pendency of this appeal and the Board now turns briefly to 
that change.  The Veterans Claims Assistance Act of 2000 
(VCAA) was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  All claims filed on or after November 9, 
2000, or filed before that date but not final by that date, 
are subject to VCAA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 
38 U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  The duties to notify and 
assist claimants have been implemented by a new regulation.  
Duty to Assist, 66 Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Still, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

So it is here.  VA has done all that can be done to develop 
the evidence on the threshold issue, that of the appellant's 
status to invoke VA benefits laws, and there is no additional 
evidentiary development to be accomplished on that issue.  
Since the appellant has been unable to cross that status 
threshold, there is nothing to be gained by developing 
evidence regarding the other four elements of his claim.  
Vargas-Gonzalez, Soyini, supra.


ORDER

Eligibility for VA benefits is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meantime, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

